Citation Nr: 0701080	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  What evaluation is warranted for degenerative joint 
disease of the left knee with chondromalacia of the medial 
femoral condyle from July 21, 2003?

2.  What evaluation is warranted for right ankle 
osteoarthritis from July 21, 2003?

3.  What evaluation is warranted for left ankle 
osteoarthritis from July 21, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating actions issued in November 2003 
(left knee) and January 2004 (bilateral ankles) by the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2006 the veteran presented testimony before the 
undersigned at a hearing conducted at the RO (a Travel Board 
hearing).  A transcript of that hearing is contained in the 
claims folder.

Regarding each claim the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings. 
 See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 
 Inasmuch as these issues were all placed in an appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Fenderson doctrine applies. 
 Hence, the Board has restyled these issues.


FINDINGS OF FACT

1.  From July 21, 2003, the veteran's service-connected left 
knee disorder is shown to have been manifested by complaints 
of pain and clinical findings of degenerative joint 
disease/osteoarthritis; it has not been shown to have been 
manifested by a limitation of flexion to 30 degrees, 
limitation of extension to 15 degrees, or by objective 
evidence of either instability or subluxation.

2.  From July 21, 2003, the veteran's service-connected 
bilateral ankle disorders are shown to have been manifested 
by pain on prolonged standing or walking, intermittent 
swelling, complaints of instability, clinical findings of 
degenerative changes/osteoarthritis, and some limitation of 
motion; neither ankle disorder has been manifested by more 
than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  From July 21, 2003, a rating in excess of 10 percent for 
the veteran's degenerative joint disease of the left knee 
with chondromalacia of the medial femoral condyle is not 
shown to be warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 
5258, 5260, 5261 (2006).

2.  From July 21, 2003, a rating in excess of 10 percent for 
the veteran's right ankle osteoarthritis is not shown to be 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Codes 5003 and 5271 (2006).
 
3.  From July 21, 2003, a rating in excess of 10 percent for 
the veteran's left ankle osteoarthritis is not shown to be 
warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003 and 5271 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in the November 2004 statement of the 
case (SOC) and the supplemental SOC (SSOC) issued in June 
2005 fulfills the provisions of 38 U.S.C.A. § 5103(a), save 
for a failure to provide notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal is harmless because there is no 
evidence of record to support an increased rating for any of 
the disabilities; as such, the failure to provide notice 
regarding how an effective date is assigned is harmless 
because the preponderance of the evidence is against the 
appellant's claims.  Thus, any questions as to the 
appropriate effective date to be assigned are moot.  


Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations and private medical treatment 
records which provide pertinent medical evidence sufficient 
to evaluate the severity of the service-connected 
disabilities at issue.  Regarding the private medical 
evidence on file, the Board observes that the veteran 
submitted additional medical records to VA in October 2006.  
He supplied a waiver of initial RO consideration of that 
evidence at his September 2006 hearing.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Factual Background

A February 1993 private medical record shows that the veteran 
underwent a left knee video arthroscopy with debridement.  
This procedure followed clinical findings of chondromalacia 
of the left patella and possible torn left lateral meniscus 
earlier in February 1993.  

A February 2000 private medical record shows findings of 
bilateral ankle instability, worse on the right.  

A May 2002 private medical record reports a history of a left 
knee work-related injury occurring nine years earlier.  
Examination of the left knee showed +1 effusion and good 
medial lateral stability.  Lachman, drawer, and pivot shift 
testing were all normal.  McMurry's testing was positive for 
pain, and crepitus was observed.  

A June 2002 private medical record shows that the veteran 
underwent left knee surgery.  The postoperative diagnoses 
included meniscal tear (complex degenerative tear), Grade II 
chondromalacia of the patellofemoral joint, and massive area 
of Grade III chondromalacia of the medial femoral condyle.  
Surgical follow-up examination conducted about two weeks 
later, also in June 2002, showed that the veteran had 
returned to work on a full-time basis.  

A July 2002 private medical record shows that examination of 
the left knee revealed some tenderness and swelling.  

An August 2002 private medical record notes that left knee 
examination revealed no significant effusion, swelling, or 
locking.  Stability was described as good.  

A private X-ray report dated in January 2003 includes a 
diagnosis of degenerative joint disease of the left knee with 
chondromalacia and medial femoral condyle.  

At a January 2004 VA orthopedic examination the veteran 
indicated that his ankles did not swell, and that he had not 
missed work due to problems associated with his ankles.  
Examination showed a bilateral flatfoot deformity.  
Dorsiflexion was 25 degrees bilaterally, and plantar flexion 
was 40 degrees bilaterally.  Neither loss of coordination nor 
excess fatigability was demonstrated.  X-ray examination 
showed bilateral ankle degenerative changes and 
osteoarthritis.  

A February 2004 private medical record shows that the veteran 
complained of "achy" ankles.  Examination showed no warmth, 
swelling, or erythema.  The ankles reportedly appeared to be 
stable.  

The veteran was afforded a VA orthopedic examination in May 
2005.  The veteran reported working as a cabinetmaker, at 
which time he worked about nine hours each day.  In the 
course of each day he noted that he was either on his feet, 
kneeling, or on a ladder.  He wore orthotics in his shoes, 
which helped decrease his pain.  He denied taking any pain 
medication.  He noted that his left knee did not swell, and 
denied any pain flare-ups in his ankles.  He reported missing 
work due to problems with his left wrist.  


Examination showed no left knee effusion, redness, or 
warmth.  No genu valgum, recurvatum, or varum was observed.  
No joint line tenderness was present, and no instability was 
observed.  The veteran's feet and ankles showed mild 
flattening of the arches in the standing position.  The ankle 
joints showed no effusion, redness, or warmth.  Range of 
motion testing revealed left knee extension to 0 degrees and 
138 degrees of plantar flexion, both before and after 
exercise.  No Deluca (see infra) issues were present.  Ankle 
range of motion was reported as showing right ankle 
dorsiflexion to 22 degrees and plantar flexion to 40 degrees; 
after exercise, 21 degrees of flexion was noted with 38 
degrees of plantar flexion.  The left ankle, before exercise, 
showed 22 degrees of dorsiflexion and 39 degrees of plantar 
flexion; after exercise, 23 degrees of dorsiflexion and 38 
degrees of plantar flexion was demonstrated.  As with the 
left knee, the examiner reported that no DeLuca issues 
concerning the ankles were present.  X-ray examination of the 
left knee revealed mild to moderate osteoarthritic 
degenerative change.  The bilateral ankles showed 
degenerative changes, more on the right.  The diagnosis was 
osteoarthritis of the left knee and ankles.  

At his September 2006 hearing conducted by the undersigned, 
the veteran testified that his left knee and bilateral ankle 
disorders were painful with motion.  See page 11 of hearing 
transcript (transcript).  He complained of instability of his 
ankles.  See page four of transcript.  He denied being 
afforded VA treatment for any of the disorders, and added 
that he did not miss work due to his left knee or ankles.  
See page 16 of transcript.  He also supplied the undersigned 
with a waiver of RO initial consideration concerning 
additional private medical records that he planned to supply 
the Board following the hearing.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), where the United States Court of 
Appeals for the Federal Circuit emphasized the Board's status 
as "primarily an appellate tribunal," and held that the 
Board is prohibited from considering additional evidence 
without having to remand the case to the AOJ for initial 
consideration, unless having an appropriate waiver from the 
veteran.  Review of the subsequently submitted private 
medical records, received by the Board in November 2006, 
shows that all of the supplied medical records were 
duplicative of private medical records which had been already 
of record.  


Laws and Regulations

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The Court has held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson, supra.  

In this case, the veteran appealed the initial disability 
ratings that the RO assigned following grants of entitlement 
to service connection for the three instant disorders.  The 
Board will consider the evidence for the entire period since 
the effective date of the grants of service connection, and 
will consider what rating is warranted for each disorder 
throughout that period.

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
 Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
 See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.


The RO has rated the veteran's service-connected left knee 
disorder under Diagnostic Code (Code) 5003.  See 38 C.F.R. § 
4.71a.  Under Code 5003, degenerative arthritis established, 
by X-ray findings, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the joint 
involved.  If the limitation of motion is noncompensable 
under the applicable diagnostic code, a 10 percent rating may 
be assigned for a major joint.  

The Board notes that the Court in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that when read together, 38 
C.F.R. § 4.71a, Code 5003 and 38 C.F.R. § 4.59 (pertaining to 
painful motion) require that painful motion of a major joint 
or groups caused by degenerative arthritis (where the 
arthritis is established by X-ray) is deemed to be limited 
motion and entitled to a minimum 10 percent rating per joint, 
even in the absence of actual limitation of motion.

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.

Other Codes are for potential application in rating the 
veteran's left knee disorder.  Under 38 C.F.R. § 4.71a, Code 
5260, a 10 percent rating is warranted where flexion of the 
leg is limited to 45 degrees, a 20 percent rating is 
warranted where flexion is limited to 30 degrees.

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees. 38 C.F.R. § 
4.71a, Code 5261.

Under 38 C.F.R. § 4.71a, Code 5256 higher evaluations are 
warranted for varying degrees of ankylosis.  In this case, 
however, there is no objective evidence that either knee is 
ankylosed.  Pursuant to 38 C.F.R. § 4.71a, Code 5258, 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  As was the case with the absence of 
ankylosis, the veteran's left knee has not been shown to be 
manifested by dislocated semilunar cartilage.  As such, both 
of these Codes are clearly inapplicable to this case.   


Under 38 C.F.R. § 4.71a, Code 5257, a 10 percent evaluation 
is warranted for slight recurrent subluxation or lateral 
instability.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology. 
 VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel 
has held that separate ratings under 38 C.F.R. § 4.71a, Code 
5260 (limitation of flexion of the leg) and Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 
59990 (2004).

Under 38 C.F.R. § 4.71a, Code 5271, a 10 percent evaluation 
is warranted for moderate limitation of motion of the ankle 
and a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Analysis

Left Knee Disorder

After considering all of the evidence of record, the Board 
finds that the veteran's left knee disability does not 
warrant a rating in excess of 10 percent at any time from 
July 21, 2003.


The RO's assignment of a 10 percent rating for the left knee 
disorder is appropriate under Lichtenfels, supra.  Medical 
records do show complaints, diagnoses, and/or treatment for 
left knee pain; and the record shows X-ray evidence of 
degenerative joint disease/osteoarthritis of the left knee.

Significantly, however, at the May 2005 VA orthopedic 
examination left knee range of motion testing 
revealed extension to 0 degrees and flexion to 138 degrees. 
 While the veteran has reported difficulty with prolonged 
kneeling and standing, and while he has repeatedly, 
throughout the course of his appeal, complained of left knee 
pain, even if the Board conceded that pain equated to an 
additional limitation of flexion and/or extension of several 
degrees, he would still need significant loss of motion to 
warrant higher evaluations under either Code 5260 or Code 
5261.  Such is not present in this case.  His adverse 
symptomatology clearly does not equate to the criteria for 
either a higher or a separate evaluation under Code 5260 
and/or Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; 
DeLuca.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, at no time has there 
been evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness.  Of 
significance also, as noted above, the VA examiner in May 
2005 reported the absence of any DeLuca issues.  While the 
Board acknowledges the appellant's complaints of pain, the 
record shows that he is adequately compensated by the rating 
assigned to his left knee disability.

The record is also significant for its absence of either 
complaints or medical findings concerning instability of the 
left knee.  Essentially, the record is devoid of findings 
reflective of objective evidence of left knee instability. 
 Therefore, the veteran does not warrant a separate 
disability rating under 38 C.F.R. § 4.71a, Code 5257; see 
VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).


The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the left knee 
disability.

Bilateral Ankle Disorders

After considering all of the evidence of record, the Board 
finds that neither the veteran's right nor left ankle 
disability warrants a rating in excess of 10 percent at any 
time from July 21, 2003.

Limitation of motion findings as they pertain to the 
veteran's bilateral ankles are noted on two VA orthopedic 
examination reports.  As mentioned, in the course of a 
January 2004 VA orthopedic examination bilateral ankle range 
of motion was reported to show 25 degrees of dorsiflexion and 
40 degrees of plantar flexion.  Also, on VA orthopedic 
examination in May 2005, right ankle dorsiflexion findings of 
21 and 22 degrees were reported, as were plantar flexion 
findings of 38 and 40 degrees.  Left ankle evaluation 
included dorsiflexion findings of 22 and 23 degrees, and 
plantar flexion findings of 38 and 39 degrees.  These 
findings represent better than normal dorsiflexion and slight 
limitation of plantar flexion.  See 38 C.F.R. § 4.71, Plate 
II (showing normal dorsiflexion to be to 20 degrees and 
normal plantar flexion to be to 45 degrees).  Based on these 
findings, showing normal to slight limitation of motion, the 
veteran is not entitled to a more than moderate level of 
disability under Code 5271, even after considering functional 
loss.  See 38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca, supra.

With respect to functional loss, the evidence is consistent 
in showing that the veteran has experienced bilateral ankle 
pain beginning with the date of the grant of service 
connection.  In his statements as well as hearing testimony, 
the veteran has been consistent in his complaints of 
bilateral pain.  He has also complained of instability 
concerning his ankles.  


Even considering that, as reflected above, the veteran's pain 
may sometimes result in some additional functional loss (see 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7), the 
Board is unable to conclude that either the veteran's right 
or left ankle disability results in more than overall 
moderate limitation of motion.  The veteran has not 
complained of, nor have any symptoms other than intermittent 
pain been identified, which impede function.  In fact, the VA 
examiner in May 2005, in noting that no DeLuca issues were 
present, essentially opined that as far as the ankles were 
concerned (as was the case with the veteran's left knee), 
there was no evidence of functional loss due to pain, 
weakness, excess fatigability, or incoordination. 

The Board notes that throughout the appellate period X-ray 
examination of the veteran's ankles have reflected findings 
of degenerative changes and osteoarthritis.  However, in this 
case, the regulation pertaining to arthritis, Code 5003, 
directs that the rating be based on limitation of motion of 
the appropriate Code(s) for the specific joint involved. 
 This directive has thus been satisfied since the veteran is 
appropriately rated under Code 5271 for limitation of motion 
of his right and left ankles.  38 C.F.R. § 4.71a.  See also 
Lichtenfels, supra.

A higher than 10 percent evaluation is not assignable under 
any other potentially applicable Code since there is no 
evidence that either ankle disability has resulted in, or in 
disability comparable to, ankylosis (Codes 5270 and 5272) or 
malunion of the ankle (Code 5373).  Therefore, there is no 
other potentially applicable diagnostic code that is 
appropriate for rating this disability on a schedular basis. 
 See generally, Schafrath, supra.

Conclusion

Concerning all three of the instant claims, it is important 
to keep in mind that the percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such disease and injuries and 
their residual conditions in civil occupations.  Generally 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  As above 
reported, the veteran testified in September 2006 that he has 
not missed work due to his left knee and bilateral ankle 
disorders.  He also mentioned in the course of the above-
discussed May 2005 VA orthopedic examination that he was not 
taking any medication to alleviate the pain brought about by 
his left knee and ankles.  Thus, neither his left ankle or 
bilateral ankle disorders warrant a higher than 10 percent 
evaluation when considering that the respective disorder has 
not caused him to miss any time from work, let alone 
considerable loss of working time as the Rating Schedule 
contemplates.  38 C.F.R. § 4.1.

Inasmuch as the current 10 percent evaluations have been 
assigned effective the date of the grant of service 
connection, and since they represent the greatest degree of 
disability shown since then for the reasons expressed above, 
specific consideration of "staged ratings" is unnecessary. 
 See Fenderson, supra.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against these claims, the 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the left knee with chondromalacia of the medial 
femoral condyle from July 21, 2003, is denied.

A rating in excess of 10 percent for right knee 
osteoarthritis from July 21, 2003, is denied.  

A rating in excess of 10 percent for left knee osteoarthritis 
from July 21, 2003, is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


